Citation Nr: 1102295	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
lacerations of left hand with muscle atrophy (claimed as flexor 
tendon lacerations and digital nerve lacerations of the left 
hand), to include as secondary to status post-operative severely 
comminuted distal radius (wrist) fracture, left, with scar.

2.  Entitlement to a temporary total evaluation due to treatment 
for a service-connected disability or other condition requiring 
convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1987.

These matters come before the Board of Veterans' Appeal 
("Board") on appeal from a December 2007 rating decision issued 
by Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which denied the aforementioned 
claims.  The Board observes that, although the Veteran's claim of 
entitlement to a temporary total evaluation was received in July 
2005 and was initially addressed in a February 2006 rating 
decision issued by the Pittsburgh RO, because the claim was not 
listed as a separate issue and formally adjudicated, it was 
subsequently formally adjudicated in the December 2007 rating 
decision, along with the Veteran's claim of entitlement to 
service connection for residuals of lacerations of the left hand 
with muscle atrophy.  

In March 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the Pittsburgh RO.  
A transcript of the hearing has been associated with the 
Veteran's claims folder. 
 

FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's residuals of 
lacerations of left hand with muscle atrophy were the result of 
his service-connected status post-operative severely comminuted 
distal radius fracture, left, with scar.

2.  The Veteran underwent surgery on his left hand in July 2005 
necessitating at least one month of medically-prescribed 
convalescence.  
CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his residuals of lacerations of left hand 
with muscle atrophy were the result of his service-connected 
status post-operative severely comminuted distal radius fracture, 
left, with scar.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304, 
3.310(a) (2010).

2.  The criteria for a total temporary evaluation as a result of 
the Veteran's July 2005 surgery and ensuing convalescence are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.29, 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Furthermore, in light of the favorable decisions for the Veteran 
in this case, any error in the timing or content of VCAA notice, 
if shown, would be moot.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102. The question is whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

A.  Entitlement to service connection for residuals of 
lacerations of left hand with muscle atrophy, to include as 
secondary to status post-operative severely comminuted distal 
radius fracture, left, with scar.

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  The Court has construed this provision as entailing 
"any additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by, or (b) aggravated by a 
service-connected disability.  Id; see also Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were 
amended effective October 20, 2006, during the pendency of the 
instant appeal, to conform to the holding in Allen.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Effective October 10, 2006, the 
section heading of 38 C.F.R. § 3.310 was retitled "Disabilities 
that are proximately due to, or aggravated by, service-connected 
disease or injury," and the text amended to include the 
following paragraph:

(b) Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or 
injury.  The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase 
in severity due to the natural progress of the 
disease, from the current level.

The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason, and as 
the Veteran's claim was pending before the regulatory change was 
made, the Board will consider his claim under the prior version 
of 38 C.F.R. § 3.310, as it is more favorable to the Veteran.

The Veteran contends that, in July 2005, while attempting to fill 
a small goldfish bowl held in his left hand, his grip on the 
bowl, particularly that of his left thumb, gave way as a result 
of his service-connected left wrist disability, causing him to 
drop the bowl.  He adds that, when he instinctively attempted to 
catch the bowl before it hit the floor, it shattered on his left 
hand, resulting in several lacerations and an inability to flex 
the fourth and fifth digits of his left hand.

Review of the claims folder reveals that, following the accident, 
the Veteran was examined in the emergency room of the University 
of Pittsburgh Medical Center ("UPMC").  According the emergency 
room treatment report, the Veteran reported that "he was trying 
to catch a piece of glass that was a toy of his son's when he 
clamped down and immediately had a laceration of his left hand."  
The Veteran was evaluated by hand surgeons, who opined that he 
had flexor tendon involvement and decreased sensation of the 
fourth and fifth digits.  On July 19, 2005, he underwent surgery 
for nerve laceration of the fourth and fifth digits, left hand 
muscle laceration and fifth digit MCP joint traumatic arthrotomy 
(a cutting to the joint).

In June 2007, pursuant to his claim of entitlement to service 
connection, the Veteran was afforded a VA joints examination.  
The VA examiner noted that his review of the Veteran's treatment 
records revealed that, following the surgery, the Veteran 
underwent physical therapy in an attempt to straighten the 
fingers, as all of the fingers remained curled, and the fourth 
and fifth fingers were numb.  The Veteran reported that he lost 
his strength, rip ability and dexterity of the left hand, 
including a loss of function of the fourth and fifth fingers.  He 
added that, as he was employed as a barber and is right-hand 
dominant, he was able to hold his scissors with the right hand 
and comb hair with the left thumb, index and middle finger.  He 
complained of constant weakness in the thumb and fingers and a 
lack of endurance, noting that he can only hold a comb for short 
periods until his fingers tire and he drops the comb.  Upon 
examination, it was noted that the left hand was smaller than the 
right, with the fourth and fifth finger muscles atrophied in 
appearance.  A scar was noted on the palmar surface of the hand, 
which apparently caused tightening of the skin over the fifth 
finger, and prevented it from moving.  Examination of the left 
thumb revealed positive findings for weakness, decreased 
endurance and easy fatigability with repetitive motion.  Weakness 
was noted as the most limiting factor.  It was further noted that 
weakness and/or contracture were the most limiting factors for 
the fingers.  X-rays revealed no evidence of acute fracture or 
dislocation, inflammatory atrophy or marked degenerative changes.  
The diagnosis was left hand muscle atrophy and ulnar nerve damage 
with residual scar.  The examiner opined that it was at least as 
likely as not that the Veteran's left hand laceration, muscle and 
nerve injury, were due to the left thumb malfunction secondary to 
his service-connected disability (status post-operative severely 
comminuted distal radius fracture, left, with scar).     

Despite the positive nexus opinion of the VA examiner, in the 
December 2007 rating decision, the RO denied the Veteran's claim.  
It concluded that, because the UPMC emergency room report 
indicated that the Veteran had reported that he had been 
attempting to catch his son's glass toy and cut his hand when he 
clamped down on it, "[a]ny opinion as to the relationship of 
[the Veteran's] accident to [his] service-connected condition 
would be speculative at best without documented evidence of the 
specifics surrounding the accident at the time of the injury."  
In so finding, it would appear that the RO concluded that, 
because the emergency room report as written was inconsistent 
with the Veteran's contentions regarding the events surrounding 
his injury, any opinion provided regarding the relationship 
between his service-connected disability and his July 2005 
injuries could not be proven.

It is VA's defined and consistently-applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  As previously discussed, if, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  The Court has stated that "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board must also make judgments 
as to the credibility of testimony, as well as of various medical 
opinions.  In determining whether evidence submitted by a 
claimant is credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  

After considering the complete evidence of record, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence regarding whether the Veteran's 
residuals of lacerations of left hand with muscle atrophy were 
caused by his service-connected status post-operative severely 
comminuted distal radius fracture, left, with scar.  As stated 
above, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. 
§ 5107.  In this case, however, the VA examiner, after reviewing 
the pertinent evidence of record, including the Veteran's 
emergency room and surgical reports, as well as performing a 
complete orthopedic examination of the Veteran's hands, concluded 
unequivocally that it was at least as likely as not that his 
service-connected left wrist disability had caused the July 2005 
injury.  In this regard, he noted that his examination of left 
thumb revealed clear findings of weakness, decreased endurance 
and easy fatigability with repetitive motion, with weakness noted 
as the most limiting factor.  He further noted that the Veteran's 
other digits were also severely affected by weakness and/or 
contracture.   The Board concludes that the VA examiner's opinion 
is the most probative evidence of record regarding the 
relationship between the Veteran's current residuals of 
lacerations of left hand with muscle atrophy and his service-
connected left wrist disability, and outweighs any possibly 
miscommunication between the Veteran and the emergency room staff 
as to his treatment report.  

In this regard, the Board further notes that the Court has held 
that a veteran, as a lay person, is competent to report that 
which he experiences with his senses.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The Board finds that the 
Veteran is clearly competent to describe having sustained severe 
left hand lacerations in his stated accident, especially given 
the precise details contained in his report and hearing 
testimony.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Absent any 
evidence to the contrary, the Board finds the Veteran's 
statements as to the events surrounding his left hand, thumb and 
finger injuries to be credible.  

Accordingly, the Board finds that the favorable opinion places 
the evidence at least in equipoise as to whether his current left 
hand disability was caused by his service-connected status post-
operative severely comminuted distal radius fracture, left, with 
scar.  As such, having resolved doubt in favor of the Veteran, 
the Board finds that service connection for residuals of 
lacerations of left hand with muscle atrophy is warranted, and 
the benefit sought on appeal is granted.

B.  Entitlement to a temporary total evaluation due to treatment 
for a service-connected disability or other condition requiring 
convalescence.

The Veteran claims entitlement to a temporary total evaluation as 
a result of his July 2005 surgery to repair his lacerations of 
left hand with muscle atrophy.  

A temporary total (i.e., 100 percent) rating will be assigned 
without regard to other provisions of the rating schedule when it 
is established by report at hospital discharge (regular discharge 
or release to non-bed care) or outpatient release that 
entitlement is warranted for treatment of a service-connected 
disability.  Under 
38 C.F.R. § 4.30 (2010), a temporary total evaluation will be 
assigned if the hospital or outpatient treatment of a service-
connected disability resulted in: (1) surgery necessitating at 
least one month of convalescence; (2) surgery with respect to 
postoperative residuals such as incompletely healed surgical 
wounds, stumps and recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight- bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.

As discussed above, the Veteran underwent surgery in July 2005 to 
repair his lacerations of left hand.  Review of the claims folder 
reveals a report from one of the Veteran's medical providers, 
which states that he was to be temporarily disabled as a result 
of his left hand injury from July 11, 2005 through at least 
January 11, 2006.  During his hearing before the Board, he 
testified that he actually was unable to work during this time, 
and did not return to work until January 2006.  

Based on the medical evidence of record, the Board concludes 
that, as the Veteran had surgery for a service-connected 
disability requiring at least one month of convalescence, he is 
entitled to a temporary total evaluation for the period July 11, 
2005 to January 31, 2006.

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of lacerations of left hand with 
muscle atrophy, as secondary to status post-operative severely 
comminuted distal radius fracture, left, with scar, is granted.

A temporary total evaluation for the period July 11, 2005 to 
January 31, 2006, for the surgical treatment of a service-
connected disability requiring convalescence is granted, subject 
to controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


